                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 MICHAEL BRADDICK, D/B/A                       §
 BIOFLEX MEDICAL,                              §
                                               §
                Petitioner,                    §
                                               §
 v.                                            §      Civil Action No. 3:18-CV-3428-L
                                               §
 ALLEN ACOSTA, SECRETARY OF                    §
 THE UNITED STATES DEPARTMENT                  §
 OF LABOR,                                     §
                                               §
                 Respondent.                   §

                        MEMORANDUM OPINION AND ORDER

       Before the court is Petitioner Michael Braddick’s (“Petitioner” or “Braddick”) Application

for Temporary Restraining Order, Temporary Injunction, and Permanent Injunction (Doc. 1), filed

December 31, 2018. After considering the application, pleadings, and applicable law, the court

denies Petitioner’s Application for Temporary Restraining Order (Doc. 1) and denies without

prejudice the Application for Temporary Injunction and Permanent Injunction (Doc. 1).

I.     Factual and Procedural Background

       On December 31, 2018, Braddick filed a complaint against Respondent Allen Acosta,

Secretary of the United States Department of Labor (“Respondent”), seeking a declaratory

judgment pursuant to 28 U.S.C. § 2201 and requesting a temporary restraining order, temporary

injunction, and permanent injunction. Braddick, doing business as Bioflex Medical, provides

durable medical equipment (“DME”) and services to the Department of Labor (“DOL”) to

facilitate filling prescriptions for patients who are government employees participating in

Department of Workmen’s Compensation (“OWCP”) and Division of Federal Employee’s

Compensation (“DFEC”) programs. On or about April 13, 2018, Bioflex Medical was served with



Memorandum Opinion and Order – Page 1
a search and seizure warrant to seek evidence of an alleged crime. The warrant was supported by

the affidavit of DOL special agent Dimitrios Koumas and signed by United States Magistrate

Judge David L. Horan. On May 15, 2018, the DOL sent Bioflex Medical a letter stating that a hold

would be placed on payments to its accounts for services provided under the OWCP/DFEC

programs due to potentially fraudulent billing practices. Bioflex Medical was further advised that

bills previously submitted by it to the DOL would be subject to an administrative review. As of

the filing date of the Complaint, Bioflex Medical contends it is entitled to over $619,000 in

suspended billings, 72% of which have been denied by Respondent on the basis that they were

improperly coded in violation of OWCP/DFEC rules and regulations.

        On October 4, 2018, in connection with a related and now-dismissed bankruptcy

proceeding, the DOL sent the Trustee for Petitioner its explanation for the denial of the charges. It

determined that only ten percent of claims submitted by Bioflex Medical met the standard for

reimbursement under OWCP/DFEC rules. Petitioner now contends that, in arriving at that

conclusion, the DOL provided “no then explanation of the defect, or cure, or communication that

could establish appeal rights and timing” and, in subsequent communications between the parties,

“there has been no response, no rejection, and no directions to allow [Petitioner] to cure.” Doc. 1

¶ 20.

        Petitioner also contends that he received prior approval from Respondent to fill over

$130,000 in prescriptions and then subsequently was not reimbursed for those pre-certified claims.

Petitioner argues this is a “fraudulent action” because Respondent is essentially “inducing Bioflex

to deliver DME to the patient and then refusing to pay for it without providing cause, or recourse

to administrative remedies.” Doc. 1 ¶ 21. Petitioner contends that he has been denied due process

because Respondent has “all but ruined a small business by failing to provide guidance where




Memorandum Opinion and Order – Page 2
guidance was needed and failing to pay for services rendered in good faith,” in spite of his repeated

requests for such guidance from OWCP and DFEC. Doc. 1 ¶¶ 22-23. Petitioner contends that

Respondent has further denied him due process by failing to respond “one way or the other” to

Petitioner’s requests for reconsideration of the denial of claim reimbursements.

       In his Complaint, Petitioner requests that the court issue a declaratory judgment that

Respondent is required to reimburse him for the suspended billings related to supplies and

equipment provided to OWCP and DFEC programs. Petitioner also requests that the court issue a

temporary restraining order, temporary injunction, and permanent injunction to enjoin

“Defendants, their successors, agents, servants, representatives, employees and all persons acting

in concert with them from taking any action to withhold reimbursements to Plaintiffs [sic] for

invoices for DME services and supplies provided to claimants under OWCP/FECP programs under

his authority and control.” Doc. 1 ¶ 51. Petitioner requests, “[a]t minimum,” that the court require

Respondent to pay “the amount of pre-approved claims as shown on Exhibit G,” which, according

to that exhibit, amounts to $59, 939.39. Doc. 1 ¶ 18; Doc 2-1 48-49 (“Ex. G”).

II.    Standard for Temporary Restraining Order

       There are four prerequisites for the extraordinary relief of preliminary injunction or

temporary restraining order. A court may grant such relief only when the movant establishes that:

           (1) there is a substantial likelihood that the movant will prevail on the
           merits; (2) there is a substantial threat that irreparable harm will result
           if the injunction is not granted; (3) the threatened injury [to the movant]
           outweighs the threatened harm to the defendant; and (4) the granting of
           the preliminary injunction will not disserve the public interest.

Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987); Canal Auth. of the State of Florida v.

Callaway, 489 F.2d 567, 572 (5th Cir. 1974) (en banc). The party seeking such relief must satisfy

a cumulative burden of proving each of the four elements enumerated before a temporary




Memorandum Opinion and Order – Page 3
restraining order or preliminary injunction can be granted. Mississippi Power and Light Co. v.

United Gas Pipeline, 760 F.2d 618, 621 (5th Cir. 1985); Clark, 812 F.2d at 993. Otherwise stated,

if a party fails to meet any of the four requirements, the court cannot grant the temporary restraining

order or preliminary injunction.

III.    Discussion

        Petitioner has failed to meet the requirement of showing the court that he will be irreparably

harmed if the court declines to grant the requested relief. Petitioner seeks monetary reimbursement

from Respondent for services already rendered, which does not constitute the type of injury that

an injunction is designed to prevent. To satisfy the second element of the standard, a party must

show that irreparable harm would result. In general, a harm is irreparable where there is no

adequate remedy at law, such as monetary damages. Deerfield Med. Ctr. v. City of Deerfield

Beach, 661 F.2d 328, 338 (5th Cir. 1981); Parks v. Dunlop, 517 F.2d 785, 787 (5th Cir. 1975).

“Federal courts have long recognized that, when the threatened harm is more than de minimis, it

is not so much the magnitude but the irreparability that counts for purposes of a preliminary

injunction.” Dennis Melancon, Inc. v. City of New Orleans, 703 F.3d 262, 279 (5th Cir. 2012)

(citation omitted). “It is thus well-established that an injury is irreparable only if it cannot be

undone through monetary remedies.” Id. (citations and quotation omitted). “Mere injuries,

however substantial, in terms of money, time and energy necessarily expended in the absence of

[an injunction], are not enough. The possibility that adequate compensatory or other corrective

relief will be available at a later date, in the ordinary course of litigation, [weighs] heavily against

a claim of irreparable harm.” Id. (citations and quotation omitted).

        Petitioner’s request for reimbursement of suspended billings does not meet the

irreparability requirement. Petitioner has not shown the court why it is entitled to this extraordinary




Memorandum Opinion and Order – Page 4
relief prior to the court’s determination, in the ordinary course of litigation, whether Respondent

wrongfully withheld payments for supplies and equipment provided to OWCP and DFEC by

Bioflex Medical. Should the court determine Petitioner is entitled to such reimbursements, it has

the ability to order the adequate compensatory relief at that time. Petitioner has failed to show the

court that his alleged injury cannot be undone through monetary remedies available at a later date

and, accordingly, is not entitled to a temporary restraining order at this stage of the proceedings.

IV.      Conclusion

         For the reasons stated herein, the court denies Petitioner’s Application for Temporary

Restraining Order (Doc. 1) for failure to show that an irreparable harm would result if it is not

granted. The court denies without prejudice Petitioner’s Application for a Temporary and

Permanent Injunction (Doc. 1). *

         It is so ordered this 15th day of January, 2019.



                                                                _________________________________
                                                                Sam A. Lindsay
                                                                United States District Judge




*
  Plaintiff uses the term “temporary injunction”; however, the court presumes that he is referring to a preliminary
injunction,” as Rule 65 of the Federal Rules of Civil Procedure does not reference the term “temporary injunction.”
Moreover, once Defendant has been served with Plaintiff’s complaint and Defendant has answered or filed a motion
to dismiss, the court, assuming there is no agreement between the parties, can take up the issue regarding a preliminary
injunction if Plaintiff so requests.


Memorandum Opinion and Order – Page 5
